DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.
Status of the Application
Claims 1, 4, 19, 20, 22, 26-28, 31, 32, 38-41, 43, 44, 49 and 57-64 are pending. Based on Group I election and species election:

    PNG
    media_image1.png
    224
    463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    128
    893
    media_image2.png
    Greyscale
 
 19, 26-28, 31, 43, 44, and 62-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 4, 20, 22, 32, 38, 39, 40, 41, 49 and 57-61 are under current examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 20, 22, 32, 40, 41, and 57-60 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (WO2014/169280 A2; see applicants filed IDS dated 11/25/2019). 
Determining the scope and contents of the prior art
Deshpande teaches a composition for treating a viral infection comprising a compound of formula:

    PNG
    media_image3.png
    190
    783
    media_image3.png
    Greyscale
, which encompass the elected species and several other species of the instant claims, when B1 
    PNG
    media_image4.png
    218
    182
    media_image4.png
    Greyscale

R1=OH, F; R2 = H.; R3= H; R3’= OH, R4=R5=H; R6=phenyl; Y=NH; R7=H; R8= Me; R9 as isopropyl; R12=Me and R13=H; and optically active forms with further example:

    PNG
    media_image5.png
    457
    939
    media_image5.png
    Greyscale
  with an additional at least one more antiviral compound, such as Peg-interferon alpha 2a conjugate, pharmaceutical acceptable carrier in forms such as emulsion (encompass liposomal) (abstract, paragraphs 0012-0029, 0061, 0062, 0069, 0164, 0165, 0174-0195, 0208-0214, 0219, 0220-0249 and claims). Paragraphs 0084-0086 provides advantages of having R9 group as isopropyl. 
Ascertaining the differences between the prior art and the claims at issue
Deshpande teaches composition comprising compound (encompass elected species) and an antiviral agent with example of Peg-interferon alpha 2a (elected species). However, Deshpande’s teaching is broader in scope with respect to the compound and does not provide example L-configuration of nucleoside.
Resolving the level of ordinary skill in the pertinent art
With regard to the broader scope of teaching of compound and configuration of nucleoside - Deshpande teaches subgenus:
 
    PNG
    media_image5.png
    457
    939
    media_image5.png
    Greyscale
and preferably R4=R5=R13=H; R1 as F or OH and thus broader with respect to R2 and R12. Given the teaching of the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art to modify R2 and R12 with the alternatives as suggested by Deshpande to optimize the activity of compounds. 
Since examples of species or subgenus taught by the cited prior art are structurally similar to that claimed, it would have been obvious to a person of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214. “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. Thus the cited prior art meets limitations of the instant claims.  Further, Compounds which are stereoisomers or position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Deshpande teaches composition comprising compound (encompass elected species) and an antiviral agent with example of Peg-interferon alpha 2a (elected species). 
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. Further, there is a reasonable expectation of success that compound of Deshpande may be further optimized at positions R2 and R12 with substituents suggested by the cited prior art to give an antiviral compound to make an antiviral composition with another antiviral agent. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed composition with a reasonable expectation of success.  

Claims 1, 4, 20, 22, 32, 38, 39, 40, 41, 49, 57, 58 and 61 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (WO2014/169280 A2; see applicants filed IDS dated 11/25/2019), and Gallant (Clinical Infectious diseases; 2003; 37, 94-50) in combination. 
Determining the scope and contents of the prior art
Deshpande teaches a composition for treating a viral infection comprising a compound of formula:

    PNG
    media_image3.png
    190
    783
    media_image3.png
    Greyscale
, which encompass the elected species and several other species of the instant claims, when B1 
    PNG
    media_image4.png
    218
    182
    media_image4.png
    Greyscale

R1=OH, F; R2 = H.; R3= H; R3’= OH, R4=R5=H; R6=phenyl; Y=NH; R7=H; R8= Me; R9 as isopropyl; R12=Me and R13=H; and optically active forms with further example:

    PNG
    media_image5.png
    457
    939
    media_image5.png
    Greyscale
  with an additional at least one more antiviral compound, such as Peg-interferon alpha 2a conjugate, pharmaceutical acceptable carrier in forms such as emulsion (encompass liposomal) (abstract, paragraphs 0012-0029, 0061, 0062, 0069, 0164, 0165, 0174-0195, 0208-0214, 0219, 0220-0249 and claims). Paragraphs 0084-0086 provides advantages of having R9 group as isopropyl. 
Ascertaining the differences between the prior art and the claims at issue
Deshpande teaches composition comprising compound (encompass elected species) and an antiviral agent with example of Peg-interferon alpha 2a (elected species). However, Deshpande’s teaching is broader in scope with respect to the compound and does not provide example L-configuration of nucleoside; fails to teach example of the antiviral agent of elected species tenofovir Disoproxil.
Resolving the level of ordinary skill in the pertinent art
With regard to the broader scope of teaching of compound and configuration of nucleoside- Deshpande teaches subgenus:
 
    PNG
    media_image5.png
    457
    939
    media_image5.png
    Greyscale
and preferably R4=R5=R13=H; R1 as F or OH and thus broader with respect to R2 and R12. Given the teaching of the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art to modify R2 and R12 with the alternatives as suggested by Deshpande to optimize the activity of compounds. 
Since examples of species or subgenus taught by the cited prior art are structurally similar to that claimed, it would have been obvious to a person of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214. “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. Further, Compounds which are stereoisomers or position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Thus the cited prior art meets limitations of the instant claims.
  With regard to the difference of not giving example of the antiviral agent of elected species tenofovir disoproxil- Deshpande teaches that the composition may contain another antiviral agent, such as ritonavir (belongs to same class of compounds as tenofovir disoproxil). This deficiency is further cured by Gallant.
Gallant teaches tenofovir disoproxil as an antiviral drug (whole article).
Thus based on the guidance provided by Deshpande and Gallant, it would have been prima facie obvious to a person of ordinary skill with a reasonable expectation of success that the antiviral compound of Deshpande may be combined with another antiviral agent, such as taught by Gallant to give an antiviral composition. 
Further the case law has established that “It is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose”. In re Kerkehoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (CCPA 1980).
Thus the cited prior art meets limitations of the instant claims.   
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ composition.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Deshpande teaches composition comprising compound (encompass elected species) and an antiviral agent with example of Peg-interferon alpha 2a (elected species) and Gallant teaches tenofovir disoproxil as an antiviral drug.
Thus based on the guidance provided by Deshpande and Gallant, it would have been prima facie obvious to a person of ordinary skill with a reasonable expectation of success that the antiviral compound of Deshpande may be combined with another antiviral agent, such as taught by Gallant to give an antiviral composition. 
Further the case law has established that “It is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose”. In re Kerkehoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (CCPA 1980).
 So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.    Further, there is a reasonable expectation of success that the antiviral compound of Deshpande may be combined with another antiviral agent, such as taught by Gallant to give an antiviral composition. 
Further the case law has established that “It is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose”. In re Kerkehoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed composition with a reasonable expectation of success. 
Response to Arguments
Applicant’s amendment, affidavit and remarks filed on 03/10/2021 and 04/01/2021, have been fully considered but not found persuasive. 
Applicant argues that the instant claims recites compounds with L-configuration compared to D-configuration of the cited prior art and the instant claims are not obvious as the office has not provided the “presumed expectation” of similar properties. Applicant argues that the office has not provided any evidence that unnatural L-nucleoside would have antivitral and non-toxic activities. Applicant argues that based on toxicity of clevudine, there is no reason to select clevudine similar compound for further modification (D to L configuration) and arrive at the compounds of the instant claims. Applicant argued that Gallant does not cure the deficiencies of Deshpande. Applicant further presented affidavit with clevudine phosphoramidate with antiviral agent and the effect as synergestic antiviral effect on HBV etc. 
This is not found persuasive and the instant claims are found obvious over the cited prior art. This is because (1) instant claims are directed to composition and not to a process of treating any specific viral disease; (2) the instant claims not only include clevudine phosphoramidate (in both L and D configuration) but also many compounds and combinations described by the cited prior art; (3) the compound of the cited prior art is more similar to elected compound (clevudine phosphoramidate) of the instant claims than clevudine compound.
With regard to applicant’s argument that the claims recites compounds with L-configuration compared to D-configuration of the cited prior art; the instant claims are not obvious as the office has not provided the “presumed expectation” of similar properties;that the office has not provided any evidence that unnatural L-nucleoside would have antivitral and non-toxic activities; that based on toxicity of clevudine, there is no reason to select clevudine similar compound for further modification (D to L configuration) and arrive at the compounds of the instant claims; and that Gallant does not cure the deficiencies of Deshpande. The argument is not found persuasive because (1) the instant claims not only include clevudine phosphoramidate (in both L and D configuration- according to applicant’s own explanation of L and D configuration) but also many compounds and combinations described by the cited prior art; (2) the cited prior art encompass both L and D configuration of phosphoramidate compounds as in the instant claims; (3) the compound of the cited prior art is more similar to elected compound (clevudine phosphoramidate) of the instant claims than clevudine compound. Further, the cited prior art teaches effect of these compounds and in combination with other antiviral agents against viral infections; (4) Even considering a particular D-stereoisomer (which is only present in the elected species but not provided in majority of compounds in the instant claims), the office has provided that the compounds of the cited prior art (ignoring even racemic mixture and considering only L-isomer) are similar to the compounds of the instant claims with only difference of stereochemistry and “Compounds which are stereoisomers or position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). The office doesn’t have labs to provide evidence that the stereoisomers shows similar properties and that is why “presumed expectation”. In fact, if applicant believes that the stereochemistry affects properties of the compounds and behaves differently from what is established from the case law, applicant may show such difference in the form of an affidavit; (5) the examiner has provided evidence in the form of the prior art (Deshpande) that the compounds clevudine phophoramide and its isomers are useful as antiviral; (6) Since Deshpande teaches using these compounds and compositions as antiviral, it would not only be just obvious but in fact a person of ordinary skill in the art would have been motivated to select racemic mix, or specific isomers of clevudine phosphoramidate in making a composition for treating viral infections; (7) Again Deshpande is not teaching clevudine but clevudine phosphoramidate or similar compounds for making composition. Thus Deshpande already established non toxicity of clevudine phosphoramidate and its use. This is why a person of ordinary skill in the art would have selected clevudine phosphoramidate or its isomers in making compositions. 
With regard to affidavit with clevudine phosphoramidate with antiviral agent and the effect as synergestic antiviral effect on HBV etc.- is again not found persuasive. This is because  (1) the instant claims are drawn to a composition and not to a process of treating any particular viral infection; (2) the instant claims are not limited to clevudine phosphoramidate but to many other compounds, encompassed by the cited prior art; (3) the cited prior art also teaches clevudine phosphoramidate in composition with other antiviral agent compounds, including the elected species; (4) the affidavit does not recite any D or L isomer of clevudine phosphoramidate (i.e. include both D and L isomer of clevudine phosphoramidate)  to distinguish any difference in properties among any particular stereoisomer. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623